Citation Nr: 1403618	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure. 

2. Entitlement to service connection for neuropathy of the left lower extremity.

3. Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.

4. Entitlement to service connection for skin cancer, to include as due to in-service herbicide exposure.

5. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a hearing in June 2012, before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing). 

In June 2012, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The issues of service connection for hypertension, skin cancer, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1. The Veteran was present within the land borders of Vietnam in June 1967. 

2. The Veteran has diagnosed diabetes mellitus, type II.

3. The Veteran has diagnosed diabetic neuropathy of the left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, are met as a presumptive disorder. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

2. The criteria for service connection for neuropathy of the left lower extremity, secondary to the Veteran's diabetes mellitus, type II, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). Because the determination below grants the Veteran's claims for service connection for diabetes mellitus and neuropathy of the left lower extremity, there is no reason to discuss how VA has satisfied the VCAA duties to notify and assist.



Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases, to include diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such disease during service. 
38 C.F.R. § 3.309(e). For the disorder to be presumed to be related to service, 38 C.F.R. § 3.307(a) requires that the disorder to have become manifest to a degree of 10 percent or more at any time after service. To meet the criteria for a 10 percent disability rating under the proper diagnostic code, the evidence must indicate that a veteran's diabetes mellitus was manageable by restricted diet only. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2013). 

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). This interpretation of "service in the Republic of Vietnam" has been upheld by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit). See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). In Haas, the Federal Circuit held that "the agency's requirement that a claimant have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation." Id. at 1172.

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 
11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Diabetes Mellitus

Throughout the pendency of this appeal, the Veteran has maintained credibly that, although he was never stationed in Vietnam during service, he set foot in Saigon during a "leg" of a long plane ride during the Vietnam War. In support of this claim, the Veteran submitted a service travel voucher, indicating that the Veteran was on a flight that landed in Vietnam and remained there for two hours in June 1967. Although this document does not indicate that the Veteran deplaned at that time, the Board finds it sufficient to resolve all reasonable doubt in the Veteran's favor and find that the Veteran was present within the land borders of Vietnam during his period of service. Therefore, the Veteran is presumed to have been exposed to herbicides during service. 

As the Veteran is presumed to have been exposed to herbicides during service, his diagnosed diabetes mellitus, type II, condition will be presumed to have been related to herbicide exposure if the disorder has become manifest to a degree of 10 percent at any time after service. In a December 2003 VA treatment record, a private examiner diagnosed the Veteran as having diabetes mellitus, Type II. Subsequent private treatment records indicate that the private examiners treated the disorder through the use of diet regulations. As the Veteran's diabetes mellitus disorder requires dietary restrictions for management, it meets the criteria for a 10 percent rating under Diagnostic Code 7913. 38 C.F.R. § 4.119. Therefore, the Veteran's diabetes mellitus is presumed to be related to the Veteran's in-service herbicide exposure and service connection for diabetes mellitus is granted.

Neuropathy of the Left Lower Extremity

As the Board has found that the Veteran's diabetes mellitus is service connected, any disorders caused or aggravated by that disorder may also be service connected. In a July 2007 private treatment record, a private examiner diagnosed the Veteran as having diabetic neuropathy of the left lower extremity. Subsequent private treatment records indicate further treatment for that disorder. As the Veteran has diagnosed neuropathy of the left lower extremity noted to have been caused by his service-connected diabetes mellitus, service connection for neuropathy of the left lower extremity is granted. 


ORDER

Service connection for diabetes mellitus, type II, to include as due to in-service herbicide exposure, is granted.

Service connection for neuropathy of the left lower extremity is granted. 


REMAND

The Veteran has provided credible lay evidence indicating that he was exposed to loud noises in service, resulting in continuous tinnitus symptomatology since that exposure. Moreover, post-service treatment records included in the claims file indicate treatment for a skin cancer disorder which the Veteran claims is related to his acknowledged in-service herbicide exposure. Moreover, the Veteran claims that he has hypertension related to herbicide exposure. A VA examination should be provided to determine the natures and etiologies of the claimed disorders. 


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s) to determine the etiologies of the Veteran's claimed tinnitus, hypertension, and skin cancer disorders. The examination(s) should be performed by a qualified examiner(s).

In reviewing the evidence, the VA examiner should assume that the Veteran experienced acoustic trauma during service. 

After an interview of the Veteran, a review of the claims file, and all tests and studies required, the VA examiner should offer the following opinions:

i. Is it at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus disorder had its onset in service or is otherwise related to service or caused by any incident in service?

ii. Is it at least as likely as not (50 percent or greater probability) that any diagnosed hypertension disorder had its onset in service or is otherwise related to service or caused by any incident in service, to include exposure to herbicides during service?

iii. Is it at least as likely as not (50 percent or greater probability) that any diagnosed skin cancer had its onset in service or is otherwise related to service or caused by any incident in service, to include exposure to herbicides during service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale must be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should in such case explain why it would be speculative to respond.

2. After accomplishing any additional development deemed appropriate, readjudicate the claims for service connection for tinnitus, hypertension, and skin cancer. If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


